Citation Nr: 0820096	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for carpal tunnel syndrome (CTS) of the right 
wrist, with cervical radiculopathy of the right upper 
extremity (hereinafter CTS of the right wrist), prior to 
January 31, 2006.

2.  Entitlement to an increased disability evaluation in 
excess of 40 percent for CTS of the right wrist, as of 
January 31, 2006.

3.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease (DJD) of the cervical spine.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO decision that 
granted service connection for DJD of the cervical spine and 
CTS of the right wrist, and assigned initial ratings of 20 
percent for each disability, effective the date of the 
original claims (January 24, 2005).  The veteran subsequently 
filed a notice of disagreement as to both ratings, and, in 
May 2006, the RO increased the disability rating for CTS of 
the right wrist to 40 percent, effective January 31, 2006.

The Board notes that, with respect to increased ratings, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  (1993).

The veteran testified at a videoconference hearing before the 
undersigned in March 2008.  A transcript has been associated 
with the file.  


 



FINDINGS OF FACT

1.  Prior to January 31, 2006 , the veteran's right-wrist CTS 
was manifested by pain, numbness, tingling, and tenderness to 
palpation.

2.  On and after January 31, 2006, the veteran's right-wrist 
CTS was manifested by pain, numbness, tingling, and 
tenderness to palpation.

3.  The veteran's DJD of the cervical spine is manifested by 
pain, occasional spasm, limited range of motion in flexion to 
45 degrees, limited range of motion in extension to 30 
degrees, and reversed lordosis, but without ankylosis or any 
additional loss of range of motion due to pain, fatigue, 
weakness, incoordination, or lack of endurance after 
repetitive use.


CONCLUSIONS OF LAW

1.  Prior to January 31, 2006, the criteria for an initial 
rating in excess of 20 percent for CTS of the right wrist are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code (DC) 8512.  

2.  On and after January 31, 2006, the criteria for an 
initial rating in excess of 40 percent for CTS of the right 
wrist are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, DC 8512.

3.  The criteria for an initial rating in excess of 20 
percent for DJD of the cervical spine are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 
5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, proper notice must be 
provided to include informing the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 38 
C.F.R. § 3.159.  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

For an increased compensation claim, the veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355 (Jan. 30, 2008).  

However, the Board notes that the present appeal results from 
the veteran's notice of disagreement as to the initial 
ratings assigned pursuant to a grant of service connection 
for both CTS and DJD.  Once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  Additional notice is not 
required, and any defect in the notice is not prejudicial.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  

Nevertheless, in both March and May 2006, the veteran was 
informed that disability ratings were assigned for service-
connected disabilities, that a higher rating was dependent 
upon evidence showing that the veteran's symptoms had 
increased in severity, that a disability rating would be 
determined under a rating schedule, with ratings ranging from 
0 percent to as much as 100 percent (depending on the 
disability involved).  In addition, the May 2006 letter also 
provided the actual rating schedules and diagnostic codes 
that were pertinent to the veteran's claims, and the claims 
were subsequently readjudicated by the RO in a June 2007 
supplemental statement of the case.  Further, the March 2006 
letter told the veteran to provide information as to the 
impact of the condition on daily life, and that notice letter 
also provided examples of the types of medical and lay 
evidence that she could submit.
In addition, the diagnostic codes for rating the disabilities 
on appeal do not contain criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant's demonstrating noticeable worsening or increase 
in severity of the disabilities and the effect of that 
worsening on the claimant's employment and daily life.  See 
38 C.F.R. § 4.118.  Cumulatively, the veteran was informed of 
the necessity of providing medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disabilities and the effect that worsening had on her 
employment and daily life, and she was both informed that she 
would be rated according to the rating schedule and provided 
copies of the pertinent diagnostic codes.  Consequently, the 
Board finds that VA has met its duty to assist, as explained 
in Vazquez-Flores, supra, and that any error in failing to 
provide more specific notice is nonprejudicial in this case. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

In this case, the RO provided the veteran appropriate VA 
examinations in August 2005 and April 2007, and the record 
contains additional relevant VA treatment records to 2007.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disability since she was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are all thorough and 
supported by the outpatient treatment records.  Thus, the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance. Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Nicholson, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007). 

a.  CTS of the Right Wrist

The veteran contends that she is entitled to a rating in 
excess of 20 percent prior to January 31, 2006, and in excess 
of 40 percent on and after January 31, 2006, for her service-
connected CTS of the right wrist.  For the reasons that 
follow, the Board concludes that increased ratings are not 
warranted.

The veteran's service-connected CTS of the right wrist has 
been rated under Diagnostic Code 8512 as 20 percent disabling 
prior to January 31, 2006, and as 40 percent disabling on and 
after January 31, 2006.  Diagnostic Code 8512, which provides 
ratings for paralysis of the lower radicular group of nerves, 
stipulates that mild incomplete paralysis is rated 20 percent 
disabling on the major side and 20 percent on the minor side; 
moderate incomplete paralysis is rated 40 percent disabling 
on the major side and 30 percent on the minor side; and 
severe incomplete paralysis is rated 50 percent disabling on 
the major side and 40 percent on the minor side.  Complete 
paralysis of the lower radicular group, with all intrinsic 
muscles of hand, and some or all of flexors of wrist and 
fingers, paralyzed (substantial loss of use of hand), is 
rated 70 percent disabling on the major side and 60 percent 
on the minor side.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when there is bilateral involvement, 
the VA adjudicator is to combine the ratings for the 
peripheral nerves, with application of the bilateral factor.  
38 C.F.R. § 4.124a.  

Since DC 8512 is not predicated on loss of range of motion, 
38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202, 204-206 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

Prior to January 31, 2006

Prior to January 31, 2006, the veteran received a 20 percent 
disability rating, reflecting a mild incomplete paralysis of 
her dominant hand, for CTS of the right wrist under DC 8512.  
For the reasons that follow, the Board concludes that an 
increased rating is not warranted prior to January 31, 2006.

Service medical records from the 1990s reflect complaints of 
numbness and burning pain in the fingers of the veteran's 
right hand that worsened during cold weather and repetitive 
activity.  The veteran received diagnoses of paresthesia and 
CTS of the right wrist and was prescribed medication and a 
splint for her wrist.

Subsequent private treatment reports, beginning in February 
2005, show that the veteran complained of a swollen hand, 
muscle pain and cramps, stiff or swollen joints, painful 
joints, and numbness or tingling.  In February 2005, the 
veteran showed good motion of the wrist, although it was 
painful to palpation at the dorsal aspect, with the possible 
presence of a ganglion cyst.  Testing produced positive 
Tinel's and Phalen's signs.  The diagnoses included CTS of 
the right hand and a dorsal ganglion cyst of the right wrist.  
A March 2005 MRI report confirmed the presence of the 
ganglion cyst.  Nerve conduction studies performed that same 
month revealed normal right median motor, sensory, and 
transcarpal sensory capabilities; normal right ulnar motor 
and sensory abilities, with a mild relative drop in 
conduction velocity near the elbow; normal right radial 
sensory capabilities; and normal right upper extremity motor 
abilities without spontaneous activity.  The physician 
concluded that there was no electrophysiological evidence of 
any right upper extremity CTS.  Neurology tests conducted in 
September 2005 showed right median and right ulnar sensory 
latency and normal right median and ulnar latency.  The Board 
notes that the veteran's left median and ulnar nerves, for 
which she is not service-connected, also reflected increased 
latency.  In any event, the physician concluded that there 
was evidence of mild bilateral median neuropathy at the 
wrist.

In August 2005, the veteran was afforded a VA-contract 
examination for her right hand and wrist.  At that 
examination, the veteran complained of numbness in the right 
hand and fingers, with tingling in the third and fourth 
fingers.  Range of motion testing of the veteran's wrists 
revealed full range of motion bilaterally, without additional 
limitation based on pain, fatigue, weakness, lack of 
endurance, or incoordination.  Neurological examination 
revealed normal motor and sensory function of the upper 
extremities, with negative Phalen's signs bilaterally and a 
"possibly positive" Tinel's sign on the right side.  The 
diagnosis was carpal tunnel syndrome with radiculopathy.

VA treatment reports from January to March 2006 consistently 
reflect diagnoses of only "mild" CTS.  The veteran was 
noted to report reduced sensation in her third and fourth 
digits, as well as positive Phalen's and Tinel's signs.  She 
was also noted to wear a splint on her right hand.

In sum, the preponderance of the evidence of record fails to 
show that the veteran is entitled to a disability rating in 
excess of 20 percent prior to January 31, 2006.  On the 
contrary, the weight of the medical evidence shows that the 
veteran had no sensory or motor deficits in her right hand.  
Furthermore, VA treatment records around January 2006 
consistently characterize the veteran's right hand CTS as 
"mild."  The Board notes that the veteran wore a splint on 
her right wrist and felt tenderness to palpation in the right 
wrist, with pain, numbness, and tingling of the digits in 
that hand.  She has also, at times, been reported to have 
positive Tinel's and Phalen's signs, indicative of a 
diagnosis of CTS.  However, the veteran's symptoms, when 
considered in light of the evidence of record finding good 
functionality in the veteran's right hand and wrist, fail to 
show that she had any more than a mild incomplete paralysis 
of her right hand and wrist.  Given the aforementioned, the 
Board concludes that a rating in excess of 20 percent for the 
veteran's CTS, prior to January 31, 2006, is not warranted in 
this case.



On and After January 31, 2006

In May 2006, the veteran was granted an increased rating of 
40 percent, reflecting moderate incomplete paralysis of her 
dominant hand, effective January 31, 2006, for CTS of the 
right wrist under DC 8512.  For the reasons that follow, the 
Board concludes that a rating in excess of 40 percent is not 
warranted on or after January 31, 2006.

As noted above, VA treatment reports from March 2006 
consistently reflect diagnoses of only "mild" CTS.  The 
veteran reported reduced sensation in her third and fourth 
digits, and was noted to demonstrate positive Phalen's and 
Tinel's signs.  She also wore a splint on her right hand.  
Subsequent VA treatment records from 2006 reflect more 
complaints of numbness and tingling in the right hand, which 
were generally relieved by shaking her hand, and diagnoses of 
CTS in the right hand.  She was also being issued hand-
splints by VA.  Further treatment records, through January 
2007, do not reflect any additional wrist or hand 
symptomatology or functional loss.

In April 2007, the veteran was afforded a VA-contract 
examination for purposes of determining the current severity 
of her right-wrist CTS.  The examiner noted the veteran's 
history and complaints of constant numbness and burning of 
the third and fourth digits of her right hand at the wrist.  
She also reported functional impairment and limited usage of 
that hand.  The veteran was able to tie her shoelaces, fasten 
buttons, and pick up a piece of paper and tear it without 
difficulty.  Her right hand strength was within normal 
limits.  Furthermore, an examination of her right hand 
dexterity revealed that the veteran's fingertips could 
approximate the proximal transverse crease of the palm, and 
she could touch her right thumb to all of the fingers on her 
right hand.  Motor function, sensory function, and reflexes 
were all within normal limits.  Positive Tinel's and Phalen's 
signs were present in the right wrist.  The examiner 
diagnosed the veteran with CTS of the right wrist only, as 
objective testing did not show the presence any cervical 
radiculopathy therein.

In March 2008, the veteran testified at her videoconference 
hearing that her worst symptoms in the right hand were a 
"mild" numbness of her right ring and middle fingers, which 
can produce a tingling and burning sensation during cold 
weather.  She also reported difficulties with zipping or 
buttoning her clothing and increased pain with typing for 
long hours at her job as a financial analyst.

In sum, the preponderance of the evidence of record clearly 
fails to show that the veteran is entitled to a disability 
rating in excess of 40 percent at any point on or after 
January 31, 2006.  On the contrary, the weight of the medical 
evidence shows that the current state of the veteran's CTS is 
much the same as it was prior to January 31, 2006.  
Specifically, the weight of the objective medical shows 
little to no sensory or motor deficit in her right hand.  
Furthermore, despite the veteran's complaints of tingling, 
burning, and numbness in her fingers and difficulties with 
buttoning and zipping, an April 2007 VA-contract examination 
shows she could perform those tasks without any difficulty.  
Despite the veteran's reported symptoms, the evidence of 
record shows that the veteran has very little, if any, 
functional loss resulting from the service-connected CTS of 
her right hand and wrist.  In effect, the evidence clearly 
shows that the veteran has never manifested symptoms 
indicative of any more than "moderate" incomplete paralysis 
of her right hand or wrist, for which a 40 percent rating 
would be merited.  Given the fact that the veteran has 
demonstrated-at most-only moderate incomplete paralysis due 
to service-connected CTS of her right wrist, the Board 
concludes that a rating in excess of 40 percent for the 
veteran's CTS on and after January 31, 2006, is not 
warranted.

The Board has also given consideration to extraschedular 
compensation in this case.  A review of the record reveals 
that the RO considered and apparently declined to refer the 
evaluation of the veteran's right-wrist CTS to the VA 
Undersecretary for Benefits or the Director of VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  It 
does not appear that the veteran has an "exceptional or 
unusual" disability; she merely disagrees with the assigned 
evaluation for her level of impairment.  The Board 
acknowledges the veteran's complaints, as expressed during 
her videoconference hearing, of being late to work and not 
being able to type for long hours due to her service-
connected disability.  However, the objective medical 
evidence shows that the veteran's CTS does not cause any more 
than mild functional impairment, and examination of her right 
hand dexterity was fully within normal limits.  There is also 
no evidence that the veteran has been hospitalized for CTS at 
any point during the period on appeal.  There is no evidence 
in the claims file to suggest marked interference with 
employment that is in any way unusual or exceptional, such 
that the schedular criteria do not address it.  As noted 
above, the veteran's symptoms consist mostly of pain, 
numbness, and tingling of the right wrist and hand, and it is 
exactly these symptoms for which she is being compensated.  
In other words, she does not have any symptoms that are 
unusual or are different from those contemplated by the 
schedular criteria.  Taking all of these factors into 
account, the Board finds that the veteran's claim does not 
warrant extraschedular consideration.  See id.

b.  DJD of the Cervical Spine

The veteran further contends that she is entitled to an 
initial rating in excess of 20 percent for her service-
connected DJD of the cervical spine.  For the reasons that 
follow, the Board concludes that a higher rating is not 
warranted.

The veteran's service-connected DJD of the cervical spine has 
been rated at 20 percent disabling under Diagnostic Code 
5242.  Disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent disability rating 
is assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  

In this case, service medical records and private treatment 
reports from the 1990s reflect complaints of back and neck 
pain, spasms, and stiffness.  Those records include a 
diagnosis of DJD of the cervical spine, with possible 
resulting paresthesia.

Subsequent private treatment reports, beginning in February 
2005, show that the veteran had persistent neck pain that was 
painful on range of motion.  X-rays of the neck revealed some 
lost lordotic curve of the cervical spine, with kyphosis at 
C4-C5.  An MRI of the cervical spine, conducted in March 
2005, revealed some reversal of the normal lordotic curve of 
the cervical spine, with normal spinal cord and intact 
vertebral bodies.  The MRI further revealed minimal disc 
bulges from C3-C4 to C6-C7 with normal neural foramina.  
Nerve conduction studies yielded normal results for motor and 
sensory functioning of the right median, right ulnar, and 
right radial nerves.  There was no electrophysiological 
evidence of right upper extremity carpal tunnel syndrome or 
cervical radiculopathy.  Additional private treatment records 
from this time include the diagnosis of cervical spondylosis 
with multiple disc herniation.  These records also reflect 
that the veteran was receiving epidural steroid injections to 
control the pain in her cervical spine.

In August 2005, the veteran was afforded a VA-contract spinal 
examination.  At that examination, the veteran complained of 
neck spasms and radiating pain of the cervical spine.  The 
veteran's posture and gait were noted to be normal, although 
the veteran used a neck brace for support.  Objective 
examination of the cervical spine found there was muscle 
spasm present, but without any tenderness or ankylosis.  
Range of motion testing showed cervical spine flexion to 20 
degrees, extension to 20 degrees, bilateral lateral flexion 
to 20 degrees, and bilateral rotation to 20 degrees.  The 
examiner noted that, after repetitive use or during a flare-
up, there was some limitation of joint function due to pain, 
and to a lesser extent by fatigue, but not by any weakness of 
incoordination.  Neurological examination revealed normal 
motor and sensory function in both upper and lower 
extremities.  X-rays showed narrowing of the C4-5 and C5-6 
interspaces with minimal marginal spurring and slight 
straightening of cervical lordosis.  The diagnosis was 
cervical DJD and cervical strain, as manifested by pain and 
decreased range of motion.

Additional private treatment records, through February 2006, 
reveal similar findings to those mentioned above.  The 
veteran was shown to have a diagnosis of multiple disc 
herniation and resolved cervical radiculopathy.  It was noted 
that the veteran was benefiting from routine epidural 
injections and physical therapy.

VA treatment and physical therapy records, through January 
2007, reflect similar complaints and findings of pain, 
tenderness to palpation, and spasms near the cervical spine.  
Furthermore, those reports show diagnoses of multiple 
cervical disc bulges and cervicalgia.  However, in all 
treatment records where noted, the veteran's cervical spine 
was shown to have a range of motion within normal limits.

In April 2007, the veteran was afforded a VA-contract spinal 
examination for purposes of determining the current severity 
of the veteran's cervical spine disorder.  The examiner noted 
the veteran's history and complaints of constant pain, which 
was described as burning, aching, oppressing, sharp, and 
cramping, with flare-ups after physical activity and stress.  
The veteran reported that there was no functional impairment 
from her cervical spine condition.  On objective examination, 
the veteran's posture and gait were both within normal 
limits, and she did not require an assistive device for 
ambulation.  The veteran experienced some tenderness to 
palpation at her neck, but the examiner found no objective 
evidence of radiating pain or muscle spasm.  Range of motion 
testing of the cervical spine revealed: flexion to 45 
degrees; extension to 30 degrees, with pain at the end of the 
range of motion; right and left lateral flexion to 45 
degrees; right rotation to 80 degrees; and left rotation to 
60 degrees, with pain at the end of the range of motion.  The 
examiner stated that the joint function of the spine was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  The 
veteran maintained a normal head position and symmetry, and 
there was symmetry of spinal motion with normal curvatures of 
the spine.  There were also no signs of intervertebral disc 
syndrome or nerve root involvement.  The diagnosis was 
degenerative arthritis of the cervical spine.

In March 2008, the veteran testified at a videoconference 
hearing that she is taking various medications and receiving 
physical therapy and epidural injections for burning pain in 
her neck and back.  She also reported frequent spasming and 
some limitation of motion of the neck.

In sum, the preponderance of the evidence is against the 
veteran's claim for an initial rating in excess of 20 percent 
for DJD of the cervical spine.  The most recent evidence of 
record reveals that the veteran's cervical spine disability 
is productive of limited range of motion in flexion to 45 
degrees and extension to 30 degrees.  The record also 
contains findings that veteran has reversed lordosis of the 
cervical spine, which represents an abnormal spinal contour.  
However, as the veteran is currently in receipt of a 20 
percent disability rating, and as the evidence shows that the 
veteran's forward flexion has never been limited to 15 
degrees or less and she has at no point demonstrated 
ankylosis of the cervical spine, a rating in excess of 20 
percent is not warranted in this case.  In addition, the 
medical evidence of record shows that the veteran does not 
have any additional functional loss or limitation of motion 
due to pain, weakness, fatigability, or incoordination that 
is not already contemplated within the current rating.  The 
Board thus finds that DeLuca is not applicable in this case.  
Given the aforementioned, the Board also concludes that an 
initial rating in excess of 20 percent for the veteran's 
service-connected DJD of the cervical spine is not warranted 
under DC 5242.  See 38 C.F.R. § 4.71a, DC 5242.

In addition, the Board notes that some of the medical 
evidence of record, including private medical reports from 
February and March 2005, reflects that the veteran has 
diagnoses of degenerative disc disease (DDD) or herniated 
discs of the cervical spine, which are ways of characterizing 
intervertebral disc syndrome (IVDS).  However, the report of 
an April 2007 VA contract spine examination, which is the 
most recent medical evidence of record, includes the specific 
finding that there was no evidence of intervertebral 
syndrome.  Nevertheless, the Board has additionally 
considered the veteran's disability according to Diagnostic 
Code 5243, which provides that IVDS is to be considered under 
both the General Rating Formula for Diseases and Injuries of 
the Spine and the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, with the higher 
rating under either formula to be applied.  38 C.F.R. § 
4.71a, DC 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) provides that, for purposes of ratings under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be rated on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a.

In assessing the veteran's claim under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the Board observes that the medical evidence is 
devoid of any findings that the veteran has ever been 
incapacitated by, or prescribed bed rest for, her cervical 
spine disability.  Indeed, it does not appear she has ever 
alleged such incapacitation.  Rather, the medical findings 
and the veteran's complaints regarding her cervical spine 
disability have primarily involved pain, spasm, and decreased 
range of motion.  In any case, as the evidence clearly shows 
that the veteran has at no point been incapacitated for a 
period in excess of four weeks, which is a requirement under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes for a rating in excess of the 
veteran's currently assigned 20 percent, the Board concludes 
that a higher initial rating is also not warranted under DC 
5243.  See 38 C.F.R. § 4.71a, DC 5243.

Furthermore, the record contains no evidence showing the 
veteran to be entitled to a higher rating at any point during 
the period on appeal; therefore no staged ratings are 
appropriate.  See Fenderson and Hart, supra.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
preponderance of the evidence supports or is against the 
claim.  In this case, the preponderance of the evidence is 
against the veteran's claims for increased ratings, and they 
must be denied.  See 38 U.S.C.A. 5107(b); Gilbert, supra.




	(CONTINUED ON NEXT PAGE)




 
ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for CTS of the right wrist, prior to January 31, 2006, is 
denied.

Entitlement to an initial evaluation in excess of 40 percent 
for CTS of the right wrist, as of January 31, 2006, is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
DJD of the cervical spine is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


